Citation Nr: 0815947	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-18 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than August 5, 2002, 
for service connection for bilateral sensorineural hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from October 1961 through 
August 1962.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.


FINDINGS OF FACT

The veteran's original claim for service connection for 
bilateral hearing loss was received by VA on August 5, 2002.


CONCLUSION OF LAW

The assignment of an effective date earlier than August 5, 
2002, for award of service connection for bilateral hearing 
loss is not warranted. 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.1, 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to establish an earlier effective date 
for the grant of service connection for bilateral hearing 
loss.  Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later date.  38 
U.S.C.A. § 5110; 
38 C.F.R. § 3.400. 

Applicable statutory and regulatory provisions require VA 
look to all communications from the veteran that may be 
interpreted as applications or claims -- formal and informal 
-- for benefits. In particular, VA is required to identify 
and act on informal claims for benefits. 38 C.F.R. §§ 3.1(p), 
3.155(a). Any communication or action indicating intent to 
apply for one or more benefits under the laws administered by 
VA from a veteran or his duly authorized representative may 
be considered an informal claim. Such an informal claim must 
identify the benefit sought. Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution. If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim. 38 C.F.R. § 3.155(a). 

In this case, the veteran filed a VA Form 21-526 Veteran's 
Application for Compensation or Pension, which was received 
by VA on August 5, 2002.  In January 2003, the RO denied 
service connection.  The veteran filed a notice of 
disagreement with that denial and in a May 2004 rating 
decision service connection for bilateral hearing loss was 
granted, effective August 5, 2002, the date of the veteran's 
claim.  The veteran then filed a notice of disagreement (NOD) 
with the effective date, alleging that it should be earlier 
because he had hearing loss much earlier than August 2002.  
See August 2004 NOD.

A review of the claims folder reveals that there was no 
official claim filed prior to August 5, 2002.  The service 
medical records show that the veteran was medically 
discharged in August 1962 following a Medical Board 
Evaluation for deafness.  There is no indication in the 
claims folder of a claim filed at the time of discharge, or 
at any time between discharge and August 2002.  At his March 
2008 Board hearing the veteran testified that he spoke with 
an Air Force Captain at the time of discharge who, 
unfortunately, told the veteran that he could not receive 
disability benefits, thus leading the veteran to not file a 
claim at that time.  See hearing transcript at page 4-6.  It 
was only after a friend advised him differently that the 
veteran filed his claim in August 2002.  Id.  The veteran 
clearly indicated that because of the poor advice given to 
him at the time of discharge, he did not file a claim before 
August 2002.  Id.  While it is clearly unfortunate that the 
veteran received poor advice regarding his claim at the time 
of discharge, that fact does not eliminate the Board's 
requirement to abide by the provisions of 38 C.F.R. § 3.400, 
which set the effective date as the date of receipt of the 
claim or the date entitlement arose, whichever is the later 
date.  In this case, that date his August 5, 2002, the date 
VA received the veteran's original claim for service 
connection for hearing loss.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim. Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
VA sent the veteran letters in August 2002 and April 2004 
informing him of the evidence necessary to establish service 
connection.  He was notified of what was necessary to 
establish his claim, what evidence he was expected to 
provide, and what VA would obtain on his behalf, and asked to 
send VA any pertinent evidence he had regarding his claims.   
He was also sent a letter in March 2006 that informed him of 
the type of evidence necessary to establish an effective date 
and a disability rating.  

Here, however, the veteran is challenging the effective date 
assigned following the initial grant of service connection.  
In Dingess, the Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA also has a duty to assist the veteran in substantiating 
his claims under 38 C.F.R. § 3.159(c), (d) (2007). Here, the 
veteran's statements and all service and relevant post-
service medical records have been associated with the claims 
folder. The veteran requested and was afforded an RO hearing 
and a Board hearing, and both transcripts are of record.  The 
veteran has not notified VA of any additional available 
relevant records with regard to his claim.

The Board notes that in the recent Federal Circuit decision, 
McGee v. Peake, 
511 F.3d 1352 (Fed. Cir. 2008), the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) suggested that relevant 
evidence in cases in which a veteran was medically discharged 
and is seeking an effective date for service connection 
earlier than the earliest claim on file with VA, includes 
service personnel records.  McGee suggests that these records 
may be relevant to determining whether there was an earlier 
service connection claim filed.  In the veteran's case, 
however, the Board finds that remanding to obtain service 
personnel records is not necessary and would offer no 
reasonable possibility of substantiating the claim, because 
the veteran clearly stated at his March 2008 Board hearing 
that he filed no claim prior to August 2002.  

VA has done everything reasonably possible to assist the 
veteran. A remand for further development of this claim would 
serve no useful purpose. VA has satisfied its duties to 
notify and assist the veteran and further development is not 
warranted.


ORDER

An effective date earlier than August 5, 2002, for the grant 
of service connection for bilateral hearing loss, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


